Judgment and order affirmed, with costs. Memorandum: We affirm, with costs, the judgment and order appealed from, upon the ground that the complaint fails to allege that plaintiffs presented to the defendant’s common council their itemized and verified claim, as required by the Charter of the City of Corning. (Laws of 1905, chap. 142, § 30.) (See Thomann v. City of Rochester, 256 N. Y. 165; Curry v. City of Buffalo, 135 id. 366, 370.) All concur. (The judgment dismisses the complaint in an action to recover damages to property by change of grade of street.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.